Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-16-00301-CR

                                     IN RE Jeremy RODRIGUEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 1, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se petition for writ of mandamus on May 12, 2016. Relator filed neither

an appendix nor a record with his petition. The relator has the burden of providing this court with

a record sufficient to establish a right to mandamus relief, including a copy of any order or other

document showing the matter complained of. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a).

           Due to the lack of an adequate mandamus record, we are unable to determine whether the

trial court has abused its discretion in any way. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM

DO NOT PUBLISH



1
  This proceeding arises out of Cause No. 2001CR6814, styled State of Texas v. Rodriguez, pending in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Lorina I. Rummel presiding.